OPINION HEADER                                                  














NUMBER 13-02-00657-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI – EDINBURG
                                                                                                                       

ROGER GERDES, JR. AND CAROLYN GERDES,                   Appellants,

v.

JOHN KENNAMER,                                                                       Appellee.
                                                                                                                       

On appeal from the 23rd District Court of Matagorda County, Texas.
                                                                                                                       

CONCURRING OPINION

Before Justices Hinojosa, Yañez, and Castillo
Concurring Opinion by Justice Hinojosa
          I concur with the disposition and reasoning of Justice Castillo’s majority opinion. 
However, I disagree with Justice Castillo’s recommendation that the majority opinion be
designated a “memorandum opinion.”  Because I oppose the designation of the majority
opinion as a “memorandum opinion,” I also concur with that part of Justice Yañez’s
dissenting opinion entitled “Designation of Opinion.”  See Tex. R. App. P. 47.4 (Opinion
may not be designated memorandum opinion if author of concurrence or dissent opposes
that designation).


                                                                           FEDERICO G. HINOJOSA
                                                                           Justice


Concurring Opinion delivered and filed this
the 6th day of December, 2004.